OMB APPROVAL OMBNumber: 3235-0058 Expires: April30,2019 Estimatedaverageburden hoursperresponse UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 12b-25 NOTIFICATION OF LATE FILING (Check One) ☐Form 10-K ☐Form 20-F ☐Form 11-K ☒Form 10-Q ☐Form 10-D ☐Form N-SAR ☐Form N-CSR ForPeriodEnded: September 30, 2016 ☐Transition Report on Form 10-K ☐Transition Report on Form 20-F ☐Transition Report on Form 11-K ☐Transition Report on Form 10-Q ☐Transition Report on Form N-SAR FortheTransitionPeriodEnded: Read Instruction (on back page) Before Preparing Form. Please Print or Type.
